COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Darrell J. Harper v. The State of Texas

Appellate case number:      01-15-00619-CV

Trial court case number:    2014-74062

Trial court:                165th District Court of Harris County

       The panel has voted to deny appellant’s objection, construed as a motion for
rehearing of the Court’s Order on Motion, issued on September 1, 2015, denying
appointment of appellate counsel.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura Carter Higley
                   

Panel consists of: Justices Jennings, Higley, and Brown

Date: October 1, 2015